GREENE, Judge,
dissenting.
As I disagree with the majority that, in order to determine the common boundary line between the parties in this case, the call in the deed to a monument prevails over a call to a course, I dissent.
Our Supreme Court has held: “ ‘In the construction of deeds, words are not the principal thing, . . . and . . . when there are any words in a deed that appear repugnant to the other parts of it, and to the general intention of the parties, they will be rejected.’ ” Lumber Co. v. Lumber Co., 169 N.C. 80, 93, 85 S.E. 438, 446 (1915) (citation omitted). As a general rule of hierarchy, “ ‘monuments, natural or artificial, referred to in a deed, control its construction, rather than courses and distances; but this rule is not inflexible. It yields whenever, taking all the particulars of the deed together, it would be absurd to apply it.’ ” Lumber Co., 169 N.C. at 94, 85 S.E. at 446 (quoting White v. Luning, 93 U.S. 514, 524, 23 L. Ed. 938, 939-40 (1876)).
While Craig Sizemore (Sizemore), the Moorefields’ surveyor, testified a line drawn “South 7-1/2 degrees West” as required by the deed “would have gone up either close to or through the old store building, and definitely not parallel with it,” this testimony must be disregarded as Sizemore never surveyed the call in the deed. In fact, Sizemore never considered the deed in surveying the property. Instead, he located iron stakes that were not referenced in the deed but pirn-ported by the Moorefields to establish the property boundaries and based his deductions regarding the common boundary line between the Moorefields and the Bakers on the location of these stakes.
Later in the hearing, the parties also stipulated that, contrary to Sizemore’s testimony, the line would not have gone through the store building. This stipulation was based on a projection by Marvin Cavenaugh (Cavenaugh), the court-appointed surveyor, who explained the line would not even get close to the building, although it would be “not exactly parallel.” In addition, Cavenaugh expressed doubt “[w]hether or not the day [the property] was surveyed [for purposes of the deed the original surveyors] actually went out and located the two comers of the building and created a line parallel.”
Cavenaugh had prepared several maps with respect to the property in question: (1) a map following the calls in the deed (the deed map),3 (2) a map (the stake map) reflecting the iron stakes found on *140the property,4 (3) a map setting out the Bakers’ contentions regarding the boundaries, and (4) a map outlining the Moorefields’ contentions.5 With respect to the deed map, Cavenaugh testified “the deed closed and . . . had a mathematical closure that was proper and acceptable.” Comparing the deed map to the stake map, Cavenaugh concluded that “beyond [the northern boundary line of the property] there[] [was] not a whole lot of semblance” between the two maps.
It thus appears that a map based on a survey that closes by following the deed description and accepting the common boundary line as being close to but “not exactly parallel” to the store building is a more accurate reflection of the parties’ intentions than a map based on movable iron stakes that hardly has any semblance to the deed description. Upholding the general rule of hierarchy among calls in a deed by taking the word “parallel” literally instead of accepting it as a general reference for the direction of the intended line would make it repugnant to the other parts of the deed and lead to an absurd result. See Lumber Co., 169 N.C. at 93, 85 S.E. at 446. Accordingly, I would agree with the Bakers that the trial court “inappropriately isolated] a single phrase” in the deed and that its judgment must therefore be reversed and remanded for determination of the common boundary line between the parties pursuant to the call in the deed to a course of “South 7-1/2 degrees West.”

. In surveying the property following the calls in the deed, Cavenaugh did not consider the call in the deed to the “line being parallel to the brick wall of the store building” because the building had been tom down several years before.


. This survey was introduced into evidence as Exhibit H and was later relied on by the trial court in entering its judgment.


. In comparing the contentions of the Bakers with those of the Moorefields, Cavenaugh concluded the Bakers’ contentions were “more consistent with the recorded document,” i.e. the deed.